Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 Response to Amendment
Applicant's amendment filed on 02/16/2021 has been entered and carefully considered.
Claims 1 and 7 have been amended.
Claims 2, 4-6, 9, 12-15 have been cancelled.
Claims 33-38 have been added.
Response to Arguments
Applicant’s arguments filed on 02/16/2021, with respect to claims 1 and 7 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejection of claims 1 and 7 has been withdrawn.
Reasons for Allowance
Claims 1, 3, 7-8, 10-11, 16-38 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1 and 7 are allowable over the prior art of record because none of the prior art teach wherein the controller is further configured to adjust parameters p of a model of the target to minimize a square difference

    PNG
    media_image1.png
    94
    589
    media_image1.png
    Greyscale

It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claim 16 is allowable over the prior art of record because none of the prior art teach wherein the one or more illumination optical elements comprise a first tube lens comprising one or more optical elements configured to form a first intermediate image within the first tube lens such that a chief ray of the broadband illumination and a marginal ray of the broadband illumination do not intersect within the first tube lens; and 
Claim 33 is allowable over the prior art of record because none of the prior art teach  a controller configured to calculate an overlay error between a first structure and a second structure of the target by comparing the plurality of signals with a plurality of calculated signals, wherein the controller is further configured to calculate the overlay error by comparing the plurality of signals with a plurality of calculated signals using a machine-learning model that relates combinations of parameters pi to the plurality of calculated signals S(pl,Lj) at the multiple wavelengths λj. j=1,2,…,nλ. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
l,Lj) at the plurality of wavelengths λj. j=1,2,…,nλ. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claims 3, 8, 10-11, 17-32, 34-35, and 37-38 are considered allowable based on their respective dependence on allowed claims 1, 7, 16, 33, and 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN H LE/Primary Examiner, Art Unit 2862